Appellant sued appellees in trespass to try title to recover three described tracts of land situated in Cameron county. Appellees filed appropriate pleadings, and the case was tried before a jury upon special issues, and upon the return of their answers in favor of appellees a judgment was entered in their favor.
On the 17th day of May, 1929, appellant filed an amended motion for a new trial, which was overruled by the court. Appellant appealed from that judgment, and on August 19, 1929, filed in this court a transcript of the record in this case, together with her motion to dismiss this appeal, which she avers that she does not desire to further prosecute, but will instead apply for a writ of error.
Appellees filed a full reply thereto, resisting the same, and likewise filed a full and complete brief of the case. On a former day of this court we overruled appellant's motion to dismiss the appeal, since this court had acquired full jurisdiction of the case.
However, it is proper for us to say that we fully examined and considered appellees' brief and the record, and failed to find any error committed by the trial court, fundamental or otherwise, and therefore affirm the judgment.
 *Page 142